DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 12/15/2021 have been entered. 1-7, 9-12, 14-15, 17-21, and 23-24 remain pending in the application.

Response to Arguments
Applicant's arguments and amendments, with respect to 35 U.S.C. 103 filed 12/15/2021 have been fully considered but are not persuasive. 
The applicant argues: 
	As it pertains to the limitation of recording spike counts for a first group of neurons that spike before the other neurons, the Office Action cites the caption of Figure 2 of Zylberberg to support the assertion that this limitation is met. Applicant submits, however, that one of ordinary skill in the art would recognize that the cited disclosure of Zylberberg relates to an inference operation and not a learning or training operation like that recited in claim 1, which is an entirely different operation than an inference operation. More specifically, the caption of Figure 2 provides that "SAILnet activity can be linearly decoded to approximately recover the input stimulus." In other words, the cited passage describes that SAILnet spike outputs (obtained by presenting input patches to the SAILnet) can be used to reconstruct an input using linear decoding, and therefore, describes an inference operation, not a learning operation. Because the cited passage relates to an inference operation and not a learning operation, it necessarily follows, then, that the passage does not and cannot teach performing a learning operation that includes recording spike counts for a first group of neurons that spike before the other neurons in the neuron network. 

	The examiner respectfully disagrees and will show that Zylberberg indeed teaches at least a “learning operation”, contrary to the applicant’s arguments. 
	First, while not necessarily reflective of Zylberberg’s full teachings, the instant specification explicitly describes the instant claimed invention using the SAILnet algorithm.
	For example, paragraphs [0033]-[0034], the instant specification recite, at least in part: 
For purposes of illustration, the description below will be primarily with respect to the implementation of the sparse and independent local network (SAILnet) algorithm, and with respect to the use of the algorithm/architecture for visual object classification…FIG.1 depicts a conceptual illustration or representation of a biology-inspired sparse coding hardware architecture or system 10 embodied on a single chip (e.g., an ASIC) implementing, for example, the SAILnet sparse coding algorithm…” 
As can be seen, in the instant inventions most exemplary embodiment, and indeed the only embodiment (e.g. the algorithm used) that is described in sufficient detail, is the exemplary embodiment using SAILnet. A reasonable interpretation of the disclosure of the instant specification and/or the disclosure of Zylberberg, whose paper explicitly is the SAILnet algorithm, would lead a person of ordinary skill in the art to infer that the algorithm used in both the instant application and Zylberberg are, and by applicant’s own admission throughout the specification as evidenced above, substantially the same. Therefore, when the applicant argues that the algorithm in 
	Again, while not necessarily reflective of Zylberbergs teachings, this finding of applicant’s admission and explanation of Zylberberg’s SAILnet algorithm would lead a person of ordinary skill in the art to a conclusion that applicant’s arguments are not persuasive for at least this first reason. 
	A second reason that applicant’s arguments are not persuasive is that the applicants has either mischaracterized the previous action and/or has failed to account for the full teachings provided by Zylberberg. That is, Zylberberg, even when considered in the most exemplary embodiment provided by the specification teaches the claim language. 
	First, regarding the broadest reasonable interpretation in light of the specification. The applicant argues that “the cited disclosure of Zylberberg relates to an inference operation and not a learning or training operation like that recited in claim 1, which is an entirely different operation than an inference operation…” Turning to the instant specification, the applicant describes the learning operation in its most exemplary embodiment as (see Paragraph [0035]): 
	The sparse coding hardware system 10 is capable of performing two primary operations: learning and inference. In the learning operation, the features associated with the neurons 14 are first initialized to random values, and through iterative stochastic gradient descent and using a plurality of training images, the algorithm converges to a dictionary of features that allows for an accurate representation of images similar to those used in the training/learning process using a small number of the learned dictionary elements. Learning is done in the beginning to set up weight values and occasionally afterwards to update the weights if the 
Again, even in the most exemplary embodiment provided by at least the above portion of the instant specification Zylberberg teaches a learning operation. For example, in at least the previous action (see Pg. 8), the examiner relied upon Zylberberg Pg. 8: 
“Our model uses purely synaptically local learning rules—connection strengths are updated based only on the number of spikes arriving at the synapse and the number of spikes generated by the post-synaptic cell…”
Clearly and explicitly, Zylberberg teaches “local learning rules”, contrary to applicant’s arguments. 
	Even if the relied upon portion of Zylberberg did not teach the claim language, which the examiner contends, Zylberberg provides for more than the applicant’s piecemeal analysis of Zylberberg. For example, Zylberberg Pg. 10 Col. 2 has an entire section devoted to the “Training SAILnet” which, at least in part recites: 
	“To train the network, batches…of 100 images with zero mean, and unit standard deviation pixel values, are presented, and the number of spikes from each neuron are counted separately for each image. After each batch, the average update for the network properties is computed (following our learning rules) over the 100-image batch…After each update, all negative values for inhibitory connections Wim (which would correspond to excitatory connections) are set to zero…Relaxing this constraint, and allowing the recurrent weights to change sign does not affect our qualitative conclusions. In that case, some of the recurrent connections become excitatory, while the majority remain inhibitory…”
Clearly, from at least this portion above, Zylberberg teaches a learning/training operation. 
	Going further, Zylberberg, provides yet more evidence that a learning operation takes place in the manner claimed in a manner consistent with the broadest reasonable interpretation in light of the specification. The applicant argues that: 
not a learning operation…” 
	The applicant has mischaracterized Zylberberg and has failed to account for the full teachings of Zylberberg. In the portion previously relied upon (e.g. Figure 2 Caption), Zylberberg recites, at least in part: 
	 “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes of activity, emitted by a small subset of the neural population. Linear decodability is a product of our learning rules, and it is an observed feature of multiple sensory systems…” 
	As can be clearly seen, while indeed linear decoding is used, Zylberberg provides evidence (as shown above) that such methods are “…a product of our learning rules…” and thus is clearly a learning operation as required by at least Claim 1. That is, the linear decoding of, for example, an input image, is the result of the use of the local learning rules.
	Even if, assuming merely for sake of argument, that the above features did not disclose or otherwise represent a learning operation, which the examiner contends, Zylberberg further shows on Pg. 4 Col. 2 that a similar operation was explicitly used for training and recites: 
	“We trained a 1536-unit SAILnet with sparseness p=0.05 on 16x16 pixel image patches drawn randomly from whitened natural images…” 
	Clearly, if SAILnet was trained on 16x16 pixel image patches, as evidenced, the way that SAILnet would learn/train would be in the manner as described by the caption exemplary embodiment posed by the as-filed specification. 
	Going further still, and even assuming, merely for sake of argument, that the portions above, when viewed in the Broadest Reasonable Interpretation in light of the specification failed to disclose the claim language, which the examiner firmly contends, Zylberberg provides even more evidence that processes/methods used are indeed used for at least a learning/training operation. 
Returning to the description of the learning operation in the instant specification, the applicant describes the learning operation in its most exemplary embodiment as (see Paragraph [0035]): 
	The sparse coding hardware system 10 is capable of performing two primary operations: learning and inference. In the learning operation, the features associated with the neurons 14 are first initialized to random values, and through iterative stochastic gradient descent and using a plurality of training images, the algorithm converges to a dictionary of features that allows for an accurate representation of images similar to those used in the training/learning process using a small number of the learned dictionary elements. Learning is done in the beginning to set up weight values and occasionally afterwards to update the weights if the quality of a model of new input data modeled using the dictionary is unsatisfactory, so no real-time constraint is placed on learning
Again, even in the most exemplary embodiment provided by at least the above portion of the instant specification Zylberberg teaches a learning operation.	
	On Pg. 9, Zylberberg provides the clearest evidence that not only does Zylberberg teach the broadest reasonable interpretation, but Zylberberg clearly and explicitly teaches even the most exemplary embodiment of the instant specification. Zylberberg Pg. 9 Col. 1 has a subheading entitled: 
	SAILnet learning rules can be viewed as a gradient descent approach to constrained optimization problem
	Comparing even the plain reading of Zylberberg’s heading to the most exemplary embodiment of a learning operation as shown above, a person of ordinary skill in the art, let alone a person of skill in the art, would clearly and readily infer that Zylberberg’s learning rules A) are a learning operation and B) clearly disclose the claim language. 
	As final evidence of the substantial similarities between prior art of record, Zylberberg and the instant invention, the examiner turns to paragraph [0042] of the instant as-filed specification which provides three equations (5-7) and recites: 
	For example, using the SAILnet sparse coding algorithm, the updates may be calculated using equations (5)-(7): 

    PNG
    media_image1.png
    167
    367
    media_image1.png
    Greyscale
	




Turning to Zylberberg, Zylberberg presents substantially similar equations on Pg. 2 Col. 2, with the only difference being that of notation: 
substantially similar to those presented in the instant specification and even admitted to by the applicant as being the equations from the SAILnet algorithm. 	
    PNG
    media_image2.png
    158
    544
    media_image2.png
    Greyscale

	Given the evidence above, Zylberberg clearly teaches the claim language as required and thus the applicant’s arguments regarding the rejection under 35 U.S.C. 103 are NOT persuasive and the rejection is maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
In the instant response (filed 12/15/2021), at least representative Claim 1 has been amended to recite, at least in part: 
“…Wherein the first group of the plurality of physical neurons comprises a predetermined number of the physical neurons that is less than the total number of the physical neurons in the neural network…”
At least the above amended does NOT appear to be supported within the as-filed specification. 
In the filed response (12/15/2021), the applicant alleges that support for at least the above amendment can be found in paragraph [0061]. 
Paragraph [0061] of the instant as-filed specification recites: 
With reference to FIG. 8, in an embodiment, the learning operation of the algorithm is implemented on system 10 with a snooping core 22 that is electrically coupled to the ring structure 20 to snoop spike events generated by one or more neurons 14 of network 12. To improve efficiency, parameter updates in learning are done in a batch fashion -- spike events are accumulated in a cache for a batch of up to, for example, 50 training image patches, followed by batch parameter updates based on the recorded spike counts. Through software simulations, it was found that active spiking neurons, i.e., neurons with high spike counts, affect learning the most, and active spiking neurons also tend to spike early on. To take advantage of this discovery, a cache 24 is allocated to store the spike counts of the first batch of neurons to fire. The approximation reduces the cache memory size and the frequency of parameter updates in order to speed up learning. In an illustrative embodiment, the cache 24 may comprise a 10-word cache; though in other embodiments caches of other sizes may be used as it may be possible to improve the image reconstruction error even further with a larger cache

	That is, a “predetermined” number is not supported because the number of neurons to fire is merely in response to an input image. 
	Because the specification does not support at least the amended claim language of at least Claim 1 and Claim 15, a rejection under 35 U.S.C. 112(a) is appropriate. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 10, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013).

With respect to Claim 1, Zylberberg teaches a neural network including a plurality of physical neurons (Zylberberg Pg. 8 Col. 2 “We explicitly model each neuron as an RC circuit…” Modeling each neuron as an “RC circuit” reads on “physical neuron.” Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…) each having a respective feature associated therewith (Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons… Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See Figure 3. Note (B) and the box(es) of “features”. Each neuron in Zylberberg (i.e. SAILnet Algorithm) is responsible, at least in part, for a feature of an image.)…and each being configured to be electrically connected to every other physical neuron in the network and to a portion of an input dataset (Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See also Figure 1. B “Circuit the stimulus with pixel values Xi, and the other neurons in the network combine to form the input current…to the cell…” the examiner notes that the each neuron having input of the image teaches “a portion of an input dataset” and because 1) each neuron is modeled as an RC circuit and 2) are “combined to form the input current” they are electrically connected to every other physical neuron in the network as required.).  
Zylberberg teaches wherein the neural network is configured to perform a learning operation that includes recording, in a memory, spike counts for a first group of the plurality of physical neurons that spike before the other of the plurality of neuron, wherein the first group of the plurality of physical neurons comprises a predetermined number of the physical neurons that is less than the total number of the physical neurons in the neural network (Zylberberg Pg. 4 Figure 2 Caption “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes of activity, emitted by a small subset of the neural population…” The examiner refers to the response to arguments for more details)…and updating one or more learning parameters for one or more of the plurality of physical neurons based on the stored spike counts for the physical neurons in the first group of neurons (Zylberberg Pg. 8 “Our model uses purely synaptically local learning rules—connection strengths are updated based only on the number of spikes arriving at the synapse and 
Zylberberg however does not appear to explicitly disclose wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons. 
Zylberberg also does not appear to explicitly disclose further wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure. 
Pande does teach wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons (Pande Figure 1 and Figure 8 note Modular Neural Tile. The disclosed Modular Neural Tile reads on the claimed “neuron clusters.” The examiner further refers to the response to arguments above.). 
Pande also teaches further wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure (Pande Figure 8 note that the MNT’s are explicitly described as having a “Ring topology interconnect architecture.” Pg. 358 “The authors [Pande et al] have investigated and proposed EMBRACE (illustrated in Fig. 1) as an embedded computing element for the implementation of large scale [Spiking Neural Networks] SNNs. A Modular Neural Tile (MNT) architecture has been proposed for reducing silicon area, by using a combination of fixed and configurable synaptic connections. The proposed MNT comprises a 16:16 neuron fully connected hardware SNN structure. MNTs are integrated in a two dimensional mesh topology packet switched [Network on Chip] NoC interconnect to for a hardware module SNN architecture.” The examiner notes that, a “bus structure” or “bus” is defined as “a set of hardware lines (conductors) used for data transfer among the components of a computer system. A bus is essentially a shared highway that connects different parts of the system…and enables them to transfer information…” Based on this definition, the disclosed “fully connected hardware” and/or “mesh topology” reads on the claimed “bus structure.”). Pande teaches modular neural tiles (MNT, i.e. the two or more physical neurons in each cluster) connected in a ring topology (cf. fig. 8, i.e. and the plurality of clusters are electrically connected together in a ring structure) on a single silicon area (i.e. electrically connected)   connected to one another in a bus structure (cf. Pande Figure 1 note that data is being transferred (see the arrows) between any or all of the MNT’s and thus MUST have, at least in part, electrical conductors connecting them) and thus teaches the language). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network as taught by Zylberberg modified with the bus and ring topology as taught by Pande because this would allow for efficient implementation of a spiking neural network on VLSI hardware (Pande Pg. 358, “Hardware SNN systems offer the potential for elegant, low-power and scalable methods of embedded computing, with rich non-linear dynamics, ideally suited to applications including classification, estimation, prediction, dynamic control and signal 


With respect to Claim 4, the combination of Zylberberg and Pande teach a memory (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.”).
The combination of Zylberberg and Pande also teach wherein each connection between two neurons has a respective weight W associated therewith and each connection between a neuron and at least a portion of the input dataset has a respective weight Q associated therewith (Zylberberg Figure 1. "Inputs Xk to the network (from image pixels) contact the neuron at connections (synapses) with strengths Qik, whereas inhibitory recurrent connections between neurons have strings Wim." Alternatively, Pg. 9 Col. 1 "The same is true for the feed-forward weights Qik and the lateral connection strengths Wim..."). 
The combination of Zylberberg and Pande also teach further wherein each weight Q and W is stored in the memory of the system (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.” A person of ordinary skill in the art would readily infer that if the MNT comprises...a memory, then 

With respect to Claim 5, the combination of Zylberberg and Pande teach wherein the weights Q and W are quantized to a fixed-point number to reduce memory storage (Zylberberg Pg. 9 Col. 1 “Since the thresholds θi are adapted slowly compared to the time scale of inference, they are approximately constant during inference. This is true for the feed-forward weights Qik and lateral connection strengths Wim.” The examiner notes that if a value is constant it does not change, therefore its value is fixed as the claim language requires. Alternatively, See Pg. 10 Col. 2.).
 
With respect to Claim 10, the combination of Zylberberg and Pande teach wherein each neuron is configured to generate a binary spike output (Zylberberg Figure 1. "Once that voltage exceeds threshold…, the diode, which models neuronal voltage-gated ino channels, opens, causing the cell to fire a punctate action potential, or spike, of activity." Alternatively, Pg. 2 Col. 2 "The neuronal output at time t, yi(t), is binary-valued: it is either 1 (spike) or 0 (no spike)..."). 

With respect to Claim 11, the combination of Zylberberg and Pande teach the neural network comprises a feature extractor inference module configured to extract features from an image represented by the input dataset (Zylberberg Pg. 8 Col. 2 "…our network alternates between brief periods of inference (the representation 
The combination of Zylberberg and Pande also teach wherein the image contains an object (Zylberberg See Figure 2. The image of a marina contains the object of a boat.). 
With respect to Claim 17, the combination of Zylberberg and Pande teach wherein the at least one neural network has a scalable multi- layer architecture (Zylberberg Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See also Figure 1.). 


Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Culurciello et al. ("CMOS image sensors for sensor networks", NPL 2006).

With respect to Claim 2, the combination of Zylberberg and Pande teach all of the limitations of Claim 1 as discussed above. 

The combination of Zylberberg and Pande further do not appear to explicitly disclose wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another. 
Culurciello teaches wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates (Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
Culurciello also teaches wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another (Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg and Pande modified with the OR gate selection 

With respect to Claim 14, the combination of Zylberberg, Pande, and Culurciello teach a power supply, and wherein a supply voltage supplied by the power supply to the neural network is scaled to take advantage of the error resilience of the sparse coding system (Culurciello Pg. 41 Col. 2 "The image sensor uses three power supplies: analog (Vdda) and digital (Vddd) supply plus a pixel rest supply (Vddr). The supplies can be used independently or tied together." Further, Pg. 43 Col. 2 “When a single pixel requests the bus with signal e[a] the internal voltage of the contention detection cd remains below the threshold of the following logic stages. As a second pixel request the bus before transmission of the previous one has been completed, signal e[b] will bring vcd below the logic threshold and thus enable the output of the contention detector..” The examiner notes that “bringing down the voltage” (vcd) to enable the contention detector, teaches that the power supply of Culurcillo is scaled (by “bring down the voltage”) to “take advantage of the error resilience…”, the error resilience being the ability to detect and handle collisions on the bus. Therefore, Under the broadest reasonable interpretation of the claim language, the combination of Zylberberg, Pande, and Culurciello read on the claim language.). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Wang et al. ("An FPGA implementation of a polychronous spiking neural network with delay adaptation", NPL 2013). 

With respect to Claim 3, the combination of Zylberberg and Pande teach all of the limitations of Claim 1 as discussed above. 
The combination of Zylberberg and Pande however, do not appear to explicitly disclose wherein the bus structure is a multi-dimensional bus structure having A rows and B columns of neurons. 
The combination of Zylberberg and Pande also do not appear to explicitly disclose wherein the bus structure comprises A horizontal buses each connecting B neurons in a respective row of the bus structure, and B vertical buses each connecting A neurons in a respective column of the bus structure. 
Wang teaches wherein the bus structure is a multi-dimensional bus structure having A rows and B columns of neurons (Pg. 4 Figure 4 note (a) which describes the neuron array).
Wang also teaches wherein the bus structure comprises A horizontal buses each connecting B neurons in a respective row of the bus structure, and B vertical buses each connecting A neurons in a respective column of the bus structure (Pg. 4 Figure 4 note (a) which describes the neuron array). 
. 

Claims 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) 
With respect to Claim 6, the combination of Zylberberg and Pande teach all of the limitations of Claim 4 as described above. 
The combination of Zylberberg and Pande however do not appear to explicitly disclose wherein the memory is partitioned into a first portion and a second portion. 
The combination of Zylberberg and Pande also do not explicitly disclose further wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system. 
White does teach wherein the memory is partitioned into a first portion and a second portion (Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These 
White also teaches wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system (White Col. 9 describes the memory and how it is used in an input cycle (I) and an update cycle (U). Under the broadest reasonable interpretation of the claim language, the input cycle of White (I) reads on the claimed “inference operation” and the update cycle (U) reads on the claimed “learning operation”. During the “learning operation”/update cycle (U) both of White MSB RAM and LSB RAM are “used” (e.g. there values are updated). Specifically White Col. 9 Lines 31-35. During the “inference operation”/input cycle (I) only the MSB RAM is “used” (e.g. only MSB RAM operates on the summer and/or is the only value that is new). Specifically, White Col. 9 Lines 15-19.). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg and Pande modified with the memory partitions as taught by white because this would allow each processing unit to store its local weight and would allow the processing unit to be addressed individually (White Col. 2 and Col. 9). 

With respect to Claim 7, the combination of Zylberberg, Pande, and White teach wherein the first portion of the memory comprises the most significant bits (MSBs) of the Q and W weights, and the second portion of the memory comprises the least significant bits (LSBs) of the Q and W weights (Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These RAMS are part of the same memory; the LSB RAM 98 being storage for the least significant bits and MSB RAM 99 being storage for the most significant bits of the same data word or value."). 

With respect to Claim 9, the combination of Zylberberg, Pande, and White also teach wherein parameter updates during the learning operation are passed to one or more neurons using a message passing approach (Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These RAMS are part of the same memory; the LSB RAM 98 being storage for the least significant bits and MSB RAM 99 being storage for the most significant bits of the same data word or value." Because the RAM of White is used to store some data word and during the update cycle (U) (See Col. 9) the value stored in the RAM is fed into the summer, the word stored in the RAMs must contain an address and value (e.g. an X-bit value). This combination of address and value read on the claimed “message”. And since a “message” was used to update the values in the . 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013). 
With respect to Claim 12, the combination of Zylberberg and Pande teach all of the limitations of Claim 11 as described above. 
The combination of Zylberberg and Pande, however, do not appear to explicitly disclose an object classifier configured to classify the object in the input image based on the extracted features. 
Khosla does teach an object classifier configured to classify the object in the input image based on the extracted features (Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypnotized to occur in the human visual pathways; (2) a back-end recognition module that processes only the detect object percepts through a neuromorphic object classification algorithm based on 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the inference and extraction techniques as taught by Zylberberg and Pande modified with the classification based on the extracted features as taught by Khosla because this would make detecting objects easier (Khosla Pg. 3 Figure. 1 and Section 2). 

Claims 15-17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012). 
With respect to Claim 15, Zylberberg teaches a sparse feature extractor inference module configured to extract features from an input image containing an object, wherein the inference module comprises an implementation of a sparse coding algorithm (Zylberberg Figure. 1, 2 and 3. Also Pg. 2 “Author Summary” describe the SAILnet algorithm which is a sparse coding algorithm for inference and learning.). 
Zylberberg further teaches and further wherein the inference module comprises at least one neural network comprising a plurality of physical neurons each having a respective feature associated therewith and each being configured to be connected to every other physical neuron in the network and at least a portion of the input image…( Zylberberg Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See also Figure 1)… the neural network being configured to perform a learning operation that includes recording, in a memory, spike counts for a first group of the plurality of physical neurons that spike before the other of the plurality of neurons, wherein the first group of the plurality of physical neurons comprises a predetermined number of the physical neurons that is less than the total number of physical number in the neural network (Zylberberg Pg. 4 Figure 2 Caption “…The input image was divided into non-overlapping 16x16 pixel patches…Each patch was presented to SAILnet, and the number of spikes were recorded from each unit in response to each patch…each 16x16 input patch, which is defined by 256 continuous-valued parameters, is represented by only 75 binary spikes of activity, emitted by a small subset of the neural population…” The examiner refers to the response to arguments for more details)…and updating one or more learning parameters for one or more of the plurality of physical neurons based on the stored spike counts for the physical neurons in the first group of neurons (Zylberberg Pg. 8 “Our model uses purely synaptically local learning rules—connection strengths are updated based only on the number of spikes arriving at the synapse and the number of spikes 
Zylberberg, however, does not appear to explicitly disclose an event-driven object classifier configured to classify the object in the input image based on the extracted features.
Zylberberg also does not appear to explicitly disclose wherein the inference module and classifier are integrated on a single chip. 
	Khosla does disclose an event-driven object classifier configured to classify the object in the input image based on the extracted features (Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypnotized to occur in the human visual pathways; (2) a back-end recognition module that processes only the detect object percepts through a neuromorphic object classification algorithm based on multi-scale convolutional neural networks…” The examiner notes that the referenced “object percepts” read on the claimed “extracted features.” Further please see the response to arguments above.). 
	The examiner notes that in the alternative, Khosla also teaches an inference module configured to extract features from an input image containing an object (Figure 1 and Abstract). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the inference module as taught 
	The combination of Zylberberg and Khosla do not appear to explicitly disclose wherein the inference module and classifier are integrated on a single chip.
	Pham however does disclose wherein the sparse feature extractor inference module and event-driven object classifier are integrated on a single chip (Figure 6. Shows two separate and distinct modules on a single chip (calculator and/or streamer).). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the two separate modules of Pham with the inference module and classifier module as taught by the combination of Zylberberg and Khosla because this would faster communications between the two processes and enable real-time object classification (Pham Pg. 1044). 

	With respect to Claim 24, the combination of Zylberberg, Khosla, and Pham teach wherein the inference module comprises a front-end of the object recognition system and the classifier comprises a back-end of the object recognition system (Khosla Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypnotized to occur in the human visual pathways; (2) . 
 
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013). 
With respect to Claim 18, the combination of Zylberberg, Khosla, and Pham teach all of the limitations of Claim 17 as described above. 
The combination of Zylberberg, Khosla, and Pham, however, do not appear to explicitly disclose wherein the at least one neural network comprises a plurality of neuron clusters each comprising a respective subset of the plurality of neurons.
The combination of Zylberberg, Khosla, and Pham, however, do not appear to explicitly disclose wherein the neurons in each cluster are electrically connected to one another in a bus structure, and the plurality of clusters are electrically connected together in a ring structure. 
Pande does teach wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons (Pande Figure 1 and Figure 8 note Modular Neural Tile. The disclosed Modular Neural Tile reads on the claimed “neuron clusters.” The examiner further refers to the response to arguments above.). 
Pande also teaches further wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure (Pande Figure 8 note that the MNT’s are explicitly described as having a “Ring topology interconnect architecture.” Pg. 358 “The authors [Pande et al] have investigated and proposed EMBRACE (illustrated in Fig. 1) as an embedded computing element for the implementation of large scale [Spiking Neural Networks] SNNs. A Modular Neural Tile (MNT) architecture has been proposed for reducing silicon area, by using a combination of fixed and configurable synaptic connections. The proposed MNT comprises a 16:16 neuron fully connected hardware SNN structure. MNTs are integrated in a two dimensional mesh topology packet switched [Network on Chip] NoC interconnect to for a hardware module SNN architecture.” The examiner notes that as mentioned in the final rejection mailed 03/06/2020, a “bus structure” or “bus” is defined as “a set of hardware lines (conductors) used for data transfer among the components of a computer system. A bus is essentially a shared highway that connects different parts of the system…and enables them to transfer information…” Based on this definition, the disclosed “fully connected hardware” and/or “mesh topology” reads on the claimed “bus structure.”). 



With respect to Claim 20, the combination of Zylberberg, Khosla, and Pham, and pande teach wherein the inference module comprises a memory (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.”).). 
The combination of Zylberberg, Khosla, and Pham, and Jump also teach wherein each connection between two neurons has a respective weight W associated therewith and each connection between a neuron and at least a portion of the input dataset has a respective weight Q associated therewith (Zylberberg Figure 1. "Inputs Xk to the network (from image pixels) contact the neuron at connections (synapses) with strengths Qik, whereas inhibitory recurrent connections 
The combination of Zylberberg, Khosla, and Pham, and Jump also teach further wherein each weight Q and W is stored in the memory of the system (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.” A person of ordinary skill in the art would readily infer that if the MNT comprises...a memory, then the various weights must be stored in memory of the system (e.g. SNN configuration of figure 1 clearly shows synaptic weights).).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Culurciello et al. ("CMOS image sensors for sensor networks", NPL 2006).
With respect to Claim 19, the combination of Zylberberg, Khosla, Pham, and Pande teach all of the limitations of Claim 18 as described above. 
The combination of Zylberberg, Khosla, Pham, and Pande however do not appear to explicitly disclose wherein the bus structure is a multi-dimensional bus 
The combination of Zylberberg, Khosla, Pham, and Pande further do not appear to explicitly disclose wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another. 
Culurciello teaches wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates (Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
Culurciello also teaches wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another (Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg, Khosla, Pham, and Pande modified with the OR gate selection as taught by Culurciello because this would enable the system to . 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of White (US 5,319,587).

With respect to Claim 21, the combination of Zylberberg, Khosla, Pham, and Pande teach all of the limitations of Claim 20 as described above. 
The combination of Zylberberg, Khosla, Pham, and Pande however do not appear to explicitly disclose wherein the memory is partitioned into a first portion and a second portion. 
The combination of Zylberberg, Khosla, Pham, and Pande also do not explicitly disclose further wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system. 
White does teach wherein the memory is partitioned into a first portion and a second portion (Col.9 Lines 3-10 "With the switches in the I position, the activation 
White also teaches wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system (White Col. 9 describes the memory and how it is used in an input cycle (I) and an update cycle (U). Under the broadest reasonable interpretation of the claim language, the input cycle of White (I) reads on the claimed “inference operation” and the update cycle (U) reads on the claimed “learning operation”. During the “learning operation”/update cycle (U) both of White MSB RAM and LSB RAM are “used” (e.g. there values are updated). Specifically White Col. 9 Lines 31-35. During the “inference operation”/input cycle (I) only the MSB RAM is “used” (e.g. only MSB RAM operates on the summer and/or is the only value that is new). Specifically, White Col. 9 Lines 15-19.). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg, Khosla, Pham, and Pande modified with the memory partitions as taught by white because this would allow each processing unit to . 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Aoyama et al. (“Learning Algorithms for a Neural Network in FPGA”, NPL 2002). 

With respect to Claim 23, the combination of Zylberberg, Khosla, and Pham teach all of the limitations of Claim 15 as described above. 
The combination of Zylberberg, Khosla, and Pham, however, do not appear to explicitly disclose wherein the classifier comprises one or more adders and does not comprise any multipliers. 
Aoyama does teach wherein the classifier comprises one or more adders and does not comprise any multipliers (Pg. 1009 Col. 1 “Here, we got a result, the step/convex functions and 12 bits representations. They are got under the BP-learning; and the learning requires many multiply operations. A multiplier needs many gates by comparison with an adder. There is a problem to reduce hardware amounts….” Pg. 1009 Col.2 Bottom of page “The connection weight in the “and/or” network are 1-bit 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the classifier as taught by the combination of Zylberberg, Khosla, and Pham modified with the no multiplier network architecture as taught by Aoyama because this would reduce the amount of hardware required to accomplish the same task (Aoyama Pg. 1009). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126